Order granting defendants’ motion to cancel Us pendens and dismiss the complaint as to defendant Goldie S. Klauber and the two corporate defendants reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendants to answer within ten days from service of a copy of the order herein. The complaint states a cause of action affecting the title to real property, and, therefore, is one in which a notice of pendency may properly be filed. (Beman v. Todd, 124 N. Y. 114; Civ. Prac. Act, § 120.) The complaint is likewise sufficient as to the three alleged dummy defendants in whose names it is alleged that the real property involved is carried, and in which real property it is alleged that defendant Henry Klauber wrongfully invested plaintiff’s moneys. Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ., concur.